ICJ_094_LandMaritimeBoundary_CMR_NGA_1999-03-03_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA FRONTIERE TERRESTRE
ET MARITIME ENTRE LE CAMEROUN
ET LE NIGERIA

(CAMEROUN c. NIGERIA)

ORDONNANCE DU 3 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON ». NIGERIA)

ORDER OF 3 MARCH 1999
Mode officiel de citation:

Frontière terrestre et maritime entre le Cameroun et le Nigéria,
ordonnance du 3 mars 1999, C.LJ. Recueil 1999, p. 24

Official citation:

Land and Maritime Boundary between Cameroon and Nigeria,
Order of 3 March 1999, LC.J. Reports 1999, p. 24

 

N° de vente:
ISSN 0074-4441 Sales number 721

ISBN 92-1-070790-7

 

 

 
3 MARS 1999

ORDONNANCE

FRONTIERE TERRESTRE ET MARITIME
ENTRE LE CAMEROUN ET LE NIGERIA

(CAMEROUN c. NIGERIA)

LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON »v. NIGERIA)

3 MARCH 1999

ORDER
24

INTERNATIONAL COURT OF JUSTICE

YEAR 1999 1999
3 March
General List
3 March 1999 No. 94

CASE CONCERNING
THE LAND AND MARITIME BOUNDARY
BETWEEN CAMEROON AND NIGERIA

(CAMEROON y. NIGERIA)

ORDER

Present: President SCHWEBEL; Vice-President WEERAMANTRY; Judges
ODA, GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER,
KOROMA, VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOU-
MANS, REZEK; Judges ad hoc MBAYE, AJIBOLA; Registrar
VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,

Having regard to the Judgment dated 11 June 1998, whereby the
Court, ruling on the preliminary objections submitted by the Govern-
ment of Nigeria, found that, on the basis of Article 36, paragraph 2, of
the Statute, it has jurisdiction to adjudicate upon the dispute and that the
Application filed by Cameroon on 29 March 1994, as amended by the
Additional Application of 6 June 1994, is admissible,

Having regard to the Order dated 30 June 1998, whereby the Court
fixed 31 March 1999 as the time-limit for the filing of the Counter-
Memorial of Nigeria:
LAND AND MARITIME BOUNDARY (3 IIT 99) 25

Whereas, by a letter dated 23 February 1999, the Agent of Nigeria,
referring to the request for interpretation of the Judgment of the Court of
11 June 1998 submitted by his Government on 28 October 1998, stated that:

“Nigeria [would] not be in a position to complete its Counter-
Memorial until it [knew] the outcome of its request for interpreta-
tion as it [did] not at present know the scope of the case it [had] to
answer on State Responsibility” ;

and whereas he accordingly concluded that:

“In these circumstances Nigeria has no choice but to ask Cam-
eroon to consent to an extension of time for delivery of its Counter-
Memorial sufficient to enable Nigeria to complete the preparation of
its Counter-Memorial once judgment in the request for interpreta-
tion has been given.

Until the terms of the judgment are known Nigeria finds it diffi-
cult to predict the length of extension of time it will require in order
to complete its Counter-Memorial. In the first instance therefore
Nigeria requests an extension of two months from 31 March 1999
for delivery of its Counter-Memorial but reserves its position regard-
ing the making of a further request for an extension, depending on
the timing and outcome of the Court’s judgment in the request for
interpretation” ;

and whereas, on receipt of this letter, the Deputy-Registrar, in accor-
dance with Article 44, paragraph 3, of the Rules of Court, transmitted a
copy thereof to the Agent of Cameroon;

Whereas, by a letter dated 24 February 1999, the Agent of Cameroon
stated the following:

“In making [its request for interpretation of the Court’s Judgment
of 11 June 1998], Nigeria introduced a new case, which accordingly
cannot have any procedural consequences for the examination of the
Application submitted by Cameroon now almost five years ago”;

whereas he added that the Court,

“if it were to accede to Nigeria’s request, . . . would create a
precedent which in future would encourage parties, whenever they
wished to avoid or delay the Court’s decision in a case, to make
requests for interpretation or revision of judgments on preliminary
objections”;

whereas he recalled that Cameroon “[had] had occasion to point out
several times in the past that its dispute with Nigeria call[ed] for a rapid
decision”; and whereas he concluded his letter by stating that his
Government “[was] resolutely opposed to the granting of Nigeria’s
request”:
LAND AND MARITIME BOUNDARY (3 III 99) 26

Whereas a request for interpretation submitted pursuant to Article 60
of the Statute of the Court and to Article 98 of its Rules constitutes a new
case; whereas such a request cannot in itself suffice to justify the exten-
sion of a time-limit;

Whereas, however, given the circumstances of the case, the Court con-
siders that it should grant Nigeria an extension of the time-limit for the
filing of its Counter-Memorial,

Extends to 31 May 1999 the time-limit for the filing of the Counter-
Memorial of Nigeria; and
Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this third day of March, one thousand nine
hundred and ninety-nine, in three copies, one of which will be placed in
the archives of the Court and the others transmitted to the Government
of the Republic of Cameroon and the Government of the Federal Repub-
lic of Nigeria, respectively.

(Signed) Stephen M. SCHWEBEL,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
